Lumpkin, P. J.
It was, under the evidence in this case, exceedingly doubtful whether the plaintiff’s injuries resulted from the defective condition of the defendant’s locomotive, as alleged in his petition; but even upon the assumption that a defect existed which caused the injuries complained of, the judgment of nonsuit was right, for the plaintiff’s own testimony demanded a finding that he was fully aware of the existence of the defect and voluntarily and deliberately assumed the risk of being hurt in consequence thereof.

Judgment affirmed.


All the Justices concurring, except Little and Lewis, JJ., absent.